DETAILED ACTION
This action is made in response to the amendments filed on August 8, 2022. This action is made final.	
Claims 1-20 are pending. Claims 14-20 are newly added. Claims 1, 12, and 13 have been amended. Claims 1, 12, and 13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the new grounds of rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert et al. (USPN: 10,754,418; hereinafter Ruppert) in further view of Dash (USPPN: 2017/0090747; hereinafter Dash) and Zhou et al. (USPPN: 2019/0377464; hereinafter Zhou).
	As to claim 1, Rubert teaches A method (e.g., see Abstract), comprising: 
	at a computer system including a display generation component and one or more input devices (e.g., see Fig. 5): 
	detecting presence of a wrist at a location that corresponds to a position within a view of a three-dimensional environment that is provided via the display generation component (e.g., see Abstract, Figs. 1-4, 8-9, 3:22-28, 6:12 teaching detecting the presence of a user’s body part, including a wrist, that corresponds to a position within a three-dimensional environment provided by the display generation component); 
	in response to detecting the presence of the wrist at the location that corresponds to the position within the view of the three-dimensional environment that is provided via the display generation component (e.g., see Figs. 1-3, 8-9, 2:19-26, 3:31-33, 4:50-52 teaching in response to recognizing the position of a user’s body part, including a wrist, within the 3D environment provided by the display generation component, displaying various UI content): 
		in accordance with a determination that first criteria are met by the presence of the wrist at the location that corresponds to the position in the view of the three-dimensional environment that is provided via the display generation component, wherein the first criteria require that an inner side of the wrist is facing toward a viewpoint corresponding to the view of a three-dimensional environment that is provided via the display generation component, displaying, via the display generation component, a first user interface object, [including a plurality of representations corresponding to different applications], at a first position within the view of the three-dimensional environment that corresponds to a first location on the wrist (e.g., see Figs. 1-3, 5:56-65, 6:10-20 teaching in response to determining that a user’s body part is presented facing towards the user, displaying a plurality of user interface controls on the user’s body part, wherein the content is displayed on the detected body part, the detected body part may be a wrist and/or forearm (i.e., inner side wrist facing towards a user). It is noted that while Ruppert teaches detecting orientation and position of body parts including wrists/forearms, Ruppert fails to explicitly teach an inner/outer side of the wrist. However, Ruppert does teach detecting a user’s palm or back of their hand. Accordingly, it is at least obvious, if not necessary that Ruppert is at least capable of identifying an inner/outer wrist as the rotation of a hand, obviously, if not necessarily, involves a change in the inner/outer wrist. Furthermore, combined with the teaching of Ruppert detecting body part orientations including a wrist and/or forearm, Ruppert renders obvious the recited limitation); 
	while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, detecting that the wrist has changed from satisfying the first criteria to satisfying second criteria, wherein the second criteria require that an outer side of the wrist is facing toward the viewpoint corresponding to the view of a three-dimensional environment that is provided via the display generation component (e.g., see Figs. 1-3, 5:56-65, 6:10-20 teaching in response to determining that a user’s body part is presented facing away from the user (e.g., palm facing away), displaying a plurality of user interface controls on the user’s body part, wherein a detected body part may be a wrist and/or forearm. It is noted that while Ruppert teaches detecting orientation and position of body parts including wrists/forearms, Ruppert fails to explicitly teach an inner/outer side of the wrist. However, Ruppert does teach detecting a user’s palm or back of their hand. Accordingly, it is at least obvious, if not necessary that Ruppert is at least capable of identifying an inner/outer wrist as the rotation of a hand, obviously, if not necessarily, involves a change in the inner/outer wrist. Furthermore, combined with the teaching of Ruppert detecting body part orientations including a wrist and/or forearm, Ruppert renders obvious the recited limitation); and 
	in response to detecting that the wrist has changed from satisfying the first criteria to satisfying the second criteria, switching from displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist to displaying, via the display generation component, a second user interface object, including a plurality of controls [for controlling functions for the computer system], at a second position within the view of the three-dimensional environment that corresponds to a location on a back of a hand that is attached to the wrist, wherein the second user interface object is displayed while the wrist continues to satisfy the second criteria (e.g., see Figs. 1-3, 5:56-65, 6:10-20 teaching in response to detecting a change in a user’s body part and/or orientation thereof (i.e., changing from a first criteria to a second criteria), displaying different types of UI content at a location that corresponds to a location on a back of a hand that is attached to the wrist, wherein the content is displayed while the body part continues to show the back of a user’s hand (i.e., second criteria)).  
	Ruppert teaches displaying different types of UI content based on detected user body parts, wherein different body parts display different types of UI content. Ruppert fails to explicitly teach the first user interface object(s), including a plurality of representations corresponding to different applications; and the second user interface object(s), including a plurality of controls for controlling functions for the computer system. It is noted that the types of interface objects (e.g., different application and controls for controlling functions for the computer system) are interpreted as intended use limitations and does not impart a patentable distinction if it merely states an intention of how the invention is to be used. As there is no structural difference imposed by the use of the type of content recited in the claim, if the prior art is at least capable of being used for the intended use, then it meets the claimed limitation (e.g., see MPEP 2111.05). In the present instance, Ruppert, having taught displaying different types of content based on detected body parts, Ruppert is at least capable of displaying application content and controlling functions for the computer system.
	However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces in virtual environments, Dash teaches first user interface object(s), including a plurality of representations corresponding to different applications (e.g., see Fig. 9, [0042] teaching in response to determining a user’s hand are presented towards a user, displaying a plurality of user interface controls including a plurality of application icons). Accordingly, it would have been obvious to modify Ruppert in view of Dash with a reasonable expectation of success. One would have been motivated to make such a modification to provide a simple method capable of associating data input with a system and intuitively and easily execute appropriate actions such as executing particular applications in a virtual  environment (e.g., see [0001]-[0002] of Dash).
	Ruppert-Dash fail to explicitly teach the second user interface object, including a plurality of controls for controlling functions for the computer system.
	However, in the same field of endeavor of graphical user interface in virtual environments, Zhou teaches displaying second user interface object, including a plurality of controls for controlling functions for the computer system, at a second position within the view of the three-dimensional environment that corresponds to a location on a back of a hand that is attached to the wrist (e.g., see Fig. 3, [0044], [0065] teaching distinguishing between a front and back of a hand and displaying a function menu on the back hand that is attached to the wrist of the user, the function menu including controls for controlling functions of the computer system). Accordingly, it would have been obvious to modify the menu/controls displayed on the fingers/wrist in Ruppert-Dash with the function menu displayed on the back of the hand of Zhou with a reasonable expectation of success. One would have been motivated to make such a modification to improve operation efficiency and reduce probability of blocking the user’s observation when displaying a function menu and further improve detection and operational accuracy (e.g., see [0004], [0065] of Zhou).

	As to claim 4, the rejection of claim 1 is incorporated. Ruppert-Dash further teach while displaying the plurality of representations corresponding to different applications at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist and while the inner side of the wrist is facing toward the viewpoint corresponding to the view of a three-dimensional environment, detecting a swipe gesture on or proximate to the inner side of the wrist (e.g., Figs. 2-3 and 7:11-15, 21:38-47 of Ruppert teaching while displaying a plurality of UI elements at a first location while the inner side of the wrist is facing toward the user and a swiping motion on or proximate thereto to navigate the displayed content, wherein Dash teaches UI content being different applications in at least Fig. 4b and [0036]); and
	in response to detecting the swipe gesture on or proximate to the inner side of the wrist, scrolling the plurality of representations corresponding to different applications in a direction that corresponds to a direction of the swipe gesture on or proximate to the inner side of the wrist (e.g., see Figs. 2-3,7:11-15, 21:38-47 of Ruppert teaching a swipe gesture on or proximate to a user’s body part, including a wrist/forearm to scroll the plurality of UI content items. See Fig. 4B and [0036] of Dash teaching UI content being different applications).  

	As to claim 5, the rejection of claim 1 is incorporated. Ruppert further teaches in response to detecting the presence of the wrist at the location that corresponds to the position within the view of the three-dimensional environment that is provided via the display generation component: in accordance with a determination that second criteria are met when the presence of a palm that is connected to the inner side of the wrist is detected at a location that corresponds to a position within the view of the three-dimensional environment, displaying a view of a user interface of a first application at a fifth position within the view of the three-dimensional environment that corresponds to at least a portion of the palm connected to the inner side of the wrist (e.g., see Figs. 1-3, 5:56-65, 6:10-20 teaching detecting a plurality of user body parts including wrists, forearms, palms, hands, etc. and updating the displayed UI content in response thereto on the respective body part including a position on a palm).

	As to claim 6, the rejection of claim 5 is incorporated. Ruppert further teach wherein the second criteria require that the palm is facing toward the viewpoint corresponding to the view of the three-dimensional environment in order for the second criteria to be met (e.g., see Figs. 1-3, 5:56-65, 6:10-20 teaching detecting a palm facing toward the user).  

	As to claim 9, the rejection of claim 1 is incorporated. Ruppert-Dash further teaches while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, detecting movement of the wrist; and in response to detecting the movement of the wrist: in accordance with a determination that the first criteria continues to be met by the presence of the wrist at a location that corresponds to a position in the view of the three- dimensional environment that is provided via the display generation component, moving the first user interface object, including a plurality of representations corresponding to different applications, within the view of the three-dimensional environment such that the first user interface object continues to be displayed at a position that corresponds to the first location on the wrist (e.g., see Fig. 2E-2F, 6:17-27 teaching continuing to display the plurality of UI elements in response to user movement. See rejection above wherein Dash teaches the UI elements may be applications).  
		
	As to claim 12, the claim is directed to the computer-readable storage medium implementing the method of claim 1 and is similarly rejected.

	As to claims 13 and 16-18, the claim is directed to the computer system implementing the method of claims 1 and 4-6 and further recites one or more processors; a display generation component; and memory (e.g., see Fig. 5 of Ruppert and Fig. 12 of Dash) and are similarly rejected.

Claims 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert, Dash, and Zhou, as applied above, and in further view of Holz et al. (USPN: 10,353,532; hereinafter Holz). 

	As to claim 2, the rejection of claim 1 is incorporated. While Dash teaches displaying different UI elements in response to detecting a user hand motion has changed from satisfying a first criteria to a second criteria and Zhou teaches displaying a plurality of control items at the back of the hand (e.g., see rejection above), Ruppert-Dash-Zhou fail to teach teaches the UI elements as being one or more notifications corresponding to one or more applications. It is noted that that elements being one or more notifications corresponding to one or more applications is interpreted as an intended use statement as it merely states an intention or a description of how the claimed method is to be used (e.g., see MPEP 2111.04). As such, the prior art references having taught displaying a plurality of different UI elements on the back of a hand, meets the claimed limitation
	However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces in virtual environments, Holz teaches displaying one or more notifications corresponding to one or more applications (e.g., see Fig. 8, 34:7-25 teaching displaying one of more indicators corresponding to one or more applications on a hand attached to the wrist). Accordingly, it would have been obvious to modify the menu/controls displayed on the fingers/wrist/hand in Ruppert-Dash-Zhou with notifications as taught in Holz with a reasonable expectation of success. One would have been motivated to make such a modification quickly and easily assess status information.

	As to claim 3, the rejection of claim 1 is incorporated. While both Ruppert and Dash teach displaying different UI elements in response to detecting a user hand motion has changed from satisfying a first criteria to a second criteria and Zhou teaches displaying a plurality of control items at the back of the hand (e.g., see rejection above), Ruppert-Dash-Zhou fail to teach teaches the UI elements as being one or more notifications corresponding to one or more applications. It is noted that that elements being one or more notifications corresponding to one or more applications is interpreted as an intended use statement as it merely states an intention or a description of how the claimed method is to be used (e.g., see MPEP 2111.04). As such, the prior art references having taught displaying a plurality of different UI elements on the back of a hand, meets the claimed limitation
	However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces in virtual environments, Holz teaches displaying one or more notifications corresponding to one or more applications (e.g., see Fig. 8, 34:7-25 teaching displaying one of more indicators corresponding to one or more applications on a hand attached to the wrist). Accordingly, it would have been obvious to modify the menu/controls displayed on the fingers/wrist/hand in Ruppert-Dash-Zhou with notifications as taught in Holz with a reasonable expectation of success. One would have been motivated to make such a modification quickly and easily assess status information.

	As to claims 14-15, the claim is directed to the computer system implementing the method of claims 2-3 and are similarly rejected.
	
	Claims 7, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert, Dash, and Zhou, as applied above, and in further view of Ravasv et al. (USPN: 11,003,307; hereinafter Ravasz). 

	As to claim 7, the rejection of claim 5 is incorporated. While Ruppert teaches the device can detect motion of the user’s eyes, Ruppert-Dash-Zhou fail to teach wherein the second criteria require that a gaze input is directed to the palm that is connected to the inner side of the wrist in order for the second criteria to be met
	However, in the same field of endeavor of graphical user interfaces in virtual environments, Ravasz further teaches wherein the second criteria require that a gaze input is directed to the palm that is connected to the inner side of the wrist in order for the second criteria to be met (e.g., see 4:50-52 teaching determining a position and orientation of an arm/wrist/hand further includes gaze tracking).  Accordingly, it would have been obvious to modify the cited references with the teaching of Ravasz to more accurately determine user gestures. Accordingly, it would have been obvious to modify the cited references with the teaching of Ravasz in order to easily present additional UI menu of user-selectable option by performing various gestures in a virtual environment (e.g., see 3:21-35 of Ravasz).

	As to claim 10, the rejection of claim 1 is incorporated. Ruppert further teaches while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, detecting a gesture on or proximate to the wrist at a location that corresponds to a respective position of the first user interface object in the view of the three-dimensional environment; and in response to detecting the gesture on or proximate to the wrist at the location that corresponds to the respective position of the first user interface object in the view of the three-dimensional environment: P44480US1/063266-7656-US175in accordance with a determination that the gesture meets third criteria, displaying the plurality of representations corresponding to different applications at a sixth position in the view of the three-dimensional environment [that is independent of the location of the wrist] (e.g., see Figs. 2-3, 10, 6:10-20, 21:25-30 wherein in response to another user gesture, either movement of body part or contact type gesture, both of which read upon gesture meeting third criteria, new or different content is presented).
	While Ruppert teaches displaying different content in response to a user input, Ruppert fails to teach displaying the content that is independent of the location of the wrist.	However, in the same field of endeavor of graphical user interfaces in virtual environments, Ravasz teach in accordance with a determination that the gesture meets third criteria, displaying the plurality of representations corresponding to different applications at a sixth position in the view of the three-dimensional environment that is independent of the location of the wrist (e.g., see Figs. 10-11, 33:25-34:50 teaching detecting another gesture from the wrist such that additional content is displayed in a position away from the location of the wrist). Accordingly, it would have been obvious to modify the cited references with the teaching of Ravasz in order to easily present additional UI menu of user-selectable option by performing various gestures in a virtual environment (e.g., see 3:21-35 of Ravasz).

	As to claim 19, the claim is directed to the computer system implementing the method of claim 7 and are similarly rejected.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert, Dash, and Zhou, as applied above, and in further view of Abovitz et al. (USPPN: 2015/0309264; hereinafter Abovitz). 

	As to claim 8, the rejection of claim 1 is incorporated. While Dash teaches displaying a plurality of application icons, Ruppert-Dash-Zhou fail to explicitly teach wherein the first user interface object includes an affordance that, when activated, causes display of a user interface for selecting at least one application for which a representation is to be added to the first user interface object.  
	However, in the same field of endeavor of graphical user interfaces in virtual environments, Abovitz teaches wherein the first user interface object includes an affordance that, when activated, causes display of a user interface for selecting at least one application for which a representation is to be added to the first user interface object (e.g., see [0689] teaching while displaying a virtual space, providing user inputs for permitting a user to add or otherwise customize the available tools or applications). Accordingly, it would have been obvious to modify the display of UI elements taught in Ruppert-Dash-Zhou with the option to add additional applications of Abovits with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to customize their virtual environment to their preferences.
	
	As to claim 20, the claim is directed to the system implementing the method of claim 8 and is similarly rejected.

	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert, Dash, and Zhou, as applied above, and in further view of Rodriguez et al. (USPPN: 2019/0146219; hereinafter Rodriguez). 

	As to claim 11, the rejection of claim 1 is incorporated. Ruppert-Dash-Zhou fail to teach while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, and in accordance with a determination that a predetermined touch-sensitive device is present at the first location on the wrist, disabling a touch-sensitive surface of the predetermined touch- sensitive device.
	However, in the same field of endeavor of graphical user interfaces for virtual environments, Rodriguez teaches while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, and in accordance with a determination that a predetermined touch-sensitive device is present at the first location on the wrist, disabling a touch-sensitive surface of the predetermined touch- sensitive device (e.g., see Figs. 4-9 teaching only permitting touch inputs with respect to the virtual environment elements to be accepted despite a watch face being present. In other words, touch inputs received on the watch do not effect the operation of the watch but of the virtual environment elements, which is consistent with at least [0294] of Applicant’s originally filed specification of disabling). Accordingly, it would have been obvious to modify the display of UI elements taught in Ruppert-Dash-Zhou with disabling the touch interface of a watch of Rodriguez with a reasonable expectation of success. One would have been motivated to make such a modification in order to easily interact with virtual/augmented reality objects without interfering with the functionality of real-world objects.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179